UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


DAVID SIMPSON,                                  §
                                                §
                Petitioner,                     §
                                                §
versus                                          §   CIVIL ACTION NO. 1:16-CV-391
                                                §
RACHEL CHAPA,                                   §
                                                §
                Respondent.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner David Simpson, formerly an inmate at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends this petition be dismissed.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

         SIGNED at Tyler, Texas, this 20th day of June, 2019.



                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE
